June 2, 2021




                                                          Supreme Court

                                                          No. 2019-379-Appeal.
                                                          (PC 19-5588)


 Aspen American Insurance Company :

                    v.                   :

  East Coast Precast & Rigging LLC       :
                et al.


               NOTICE: This opinion is subject to formal revision
               before publication in the Rhode Island Reporter. Readers
               are requested to notify the Opinion Analyst, Supreme
               Court of Rhode Island, 250 Benefit Street, Providence,
               Rhode Island 02903, at Telephone (401) 222-3258 or
               Email opinionanalyst@courts.ri.gov, of any typographical
               or other formal errors in order that corrections may be
               made before the opinion is published.
                                                           Supreme Court

                                                           No. 2019-379-Appeal.
                                                           (PC 19-5588)


    Aspen American Insurance Company :

                    v.                   :

     East Coast Precast & Rigging LLC    :
                    et al.


           Present: Suttell, C.J., Goldberg, Robinson, and Lynch Prata, JJ.

                                   OPINION

        Justice Robinson, for the Court.        The defendants, Lawrence Moses,

Elizabeth Moses, and Lauren Moses,1 appeal in the wake of a Superior Court order

denying their “motion to vacate” a foreign judgment (rendered in New York) in this

action, which was brought in accordance with the Uniform Enforcement of Foreign

Judgments Act—chapter 32 of title 9 of the Rhode Island General Laws. On appeal,

the defendants contend that the hearing justice erred in denying their motion to

vacate the New York judgment because “[u]nder a claim that the signatures of

the * * * Defendants were unauthorized and forged, the Indemnity Agreement [at

issue] with its consent-to-jurisdiction-in-New-York provision, cannot, standing


1
      While there are other defendants in this case—namely, East Coast Precast &
Rigging LLC and Jeremy Moses—only Lawrence Moses, Elizabeth Moses, and
Lauren Moses are involved in the appeal before this Court.

                                        -1-
alone, support a finding that the New York courts had in personam jurisdiction over

the * * * Defendants.”

         This appeal came before the Supreme Court pursuant to an order directing the

parties to appear and show cause why the issues raised in this appeal should not be

summarily decided. After a close review of the record and careful consideration of

the parties’ arguments (both written and oral), we are satisfied that cause has not

been shown and that this appeal may be decided at this time.

         For the reasons set forth in this opinion, we affirm the order of the Superior

Court.

                                            I

                                   Facts and Travel

         The facts which form the basis of this action are largely uncontested. In

relating those facts, we rely on the parties’ statements filed with this Court pursuant

to Article I, Rule 12A of the Supreme Court Rules of Appellate Procedure and

various documents in the record.

         Jeremy Moses is the son of Lawrence and Elizabeth Moses and is the former

husband of Lauren Moses.2 Jeremy owns a steel fabrication company called Heavy

Metal Corp. (HMC). The plaintiff, Aspen American Insurance Co. (Aspen), issued



2
      For the purposes of clarity, we will refer to the members of the Moses family
by their first names. In so doing, we intend no disrespect.

                                          -2-
“Payment and Performance Bonds” to HMC, which bonds were secured by a

General Agreement of Indemnity (the Indemnity Agreement) executed in March of

2017 by HMC and by Jeremy and defendants as individual indemnitors. The

Indemnity Agreement provides in pertinent part as follows:

            “Choice of Law and Forum. It is mutually agreed that this
            Agreement is deemed made in the State of New York and
            shall be interpreted, and the rights and liabilities of the
            parties determined, in accordance with the laws of the
            State of New York. Indemnitors agree that all actions or
            proceedings arising directly or indirectly from this
            Agreement shall be litigated only in courts having status
            within the State of New York, and consent to the personal
            jurisdiction and venue of any local, state or federal court
            located therein.”

The Indemnity Agreement included the purported signatures of defendants, all of

which were notarized; it further included the following acknowledgment by the

notary after each of defendants’ signatures: “On this 5 day of March 2017, before

me personally appeared [the particular defendant whose signature appeared above

the acknowledgment], to me known or proven to be the person described in and who

executed the above Agreement and acknowledged that he or she executed said

Agreement for the purposes, considerations and uses therein set forth as his or her

free and voluntary act and deed.”

      Aspen has further alleged that HMC “encountered problems” in connection

with certain construction projects, which resulted in Aspen being required to pay




                                       -3-
claims under the bonds. Aspen then made a demand upon Jeremy and defendants

for payment under the Indemnity Agreement, which payments it did not receive.

      Aspen, which is headquartered in New York, filed suit in New York against

defendants and others under the Indemnity Agreement. Default judgment ultimately

entered against defendants in New York.          That default judgment noted that

defendants in this action were served, but “failed to appear [and] answer or otherwise

move against the complaint * * *.”        The default judgment directed that an

assessment of damages occur at an “inquest.” Following that inquest, judgment in

Aspen’s favor entered in New York against defendants in the amount of

$301,378.49. There is no contention that defendants were not provided proper

service in the New York litigation. Aspen then filed the authenticated New York

judgment in the Superior Court for Providence County on May 10, 2019. It sought

enforcement of the foreign judgment pursuant to the Uniform Enforcement of

Foreign Judgments Act, chapter 32 of title 9.3


3
       The Uniform Enforcement of Foreign Judgments Act provides in pertinent
part as follows:

             “A copy of any foreign judgment authenticated in
             accordance with the act of congress or the statutes of this
             state may be filed in the office of the clerk of the
             appropriate superior or district court. The clerk shall treat
             the foreign judgment in the same manner as a judgment of
             the superior or district court. A judgment so filed has the
             same effect and is subject to the same procedures,

                                         -4-
      On July 2, 2019, defendants filed in Superior Court a motion to vacate the

foreign judgment for lack of personal jurisdiction, alleging that they “never signed

nor authorized anyone to sign the General Agreement of Indemnity.”4 As such,

according to defendants, the New York judgment was void ab initio. They also each

submitted an affidavit stating that their signatures were forged, that they never

signed the Indemnity Agreement, and that they had not authorized anyone to sign it

on their behalf. Lawrence stated in his affidavit that he did not previously mention

the forgery to Aspen or its counsel so as not to implicate his son Jeremy.

      Aspen objected to the motion to vacate. It argued that defendants sent their

2016 and 2017 personal financial statements to Aspen through a broker or agent,

thus satisfying New York’s long-arm statute.         Aspen further contended that

defendants “engaged in actions objectively manifesting assent to the Indemnity

Agreement” and that their conduct “for more than 3 years undermines their affidavits

and creates an open issue to be resolved against them * * *.”5


             defenses, and proceedings for reopening, vacating, or
             staying as a judgment of the court and may be enforced or
             satisfied in like manner to any Rhode Island state court
             judgment.” General Laws 1956 § 9-32-2.
4
      The defendants had filed an initial motion to vacate the foreign judgment for
lack of personal jurisdiction in Superior Court on May 28, 2019. Aspen objected to
that motion on June 20, 2019. The motion was ultimately denied without prejudice.
5
      In its statement filed pursuant to Article I, Rule 12A of the Supreme Court
Rules of Appellate Procedure, Aspen has provided further information about the

                                        -5-
      On July 18, 2019, a hearing took place before a justice of the Superior Court.

In a bench decision rendered on August 2, 2019, the hearing justice denied

defendants’ motion to vacate. The hearing justice began by noting that, under Rhode

Island law, because defendants did not challenge personal jurisdiction in New York,

they had a “heavy burden” to overturn the New York default judgment. She then

detailed the applicable legal principles which would guide her determination as to

whether or not New York had personal jurisdiction over defendants. Specifically,

she looked to New York law with respect to alleged forgeries, and she noted that,

under New York law, there is a “presumption of due execution” when a document

includes the acknowledgment of a notary public, which presumption can only be

rebutted by evidence of forgery that is “so clear and convincing as to amount to a

moral certainty.” She added that, under New York law, unsupported testimony of


alleged extent of defendants’ involvement with the drafting and execution of the
Indemnity Agreement and the New York litigation. It begins by noting that
defendants sent their personal financial statements for 2016 and 2017 to Aspen
through a broker or agent. It further details various 2016 and 2017 email exchanges
with respect to HMC’s initial business transaction with Aspen, to which emails
Lawrence was a party and in which, according to Aspen, he never communicated his
lack of assent to the Indemnity Agreement; one such exchange included a statement
by Jeremy that his father would “cosign personally * * *.” Aspen additionally
mentions email communications among Aspen’s New York counsel, Jeremy, and
Lawrence during the pendency of the New York action, in which Lawrence
questioned the extent of the Indemnity Agreement but did not deny the genuineness
of his signature. Lastly, it references an alleged forty-two minute telephone call in
November of 2018 among Aspen’s New York counsel, Lawrence, and Jeremy
concerning the issue of indemnity, during which conversation, according to Aspen,
Lawrence did not suggest that his signature was forged.

                                        -6-
interested witnesses would not be sufficient to overcome the presumption of due

execution. Finally, she concluded as follows:

             “The Defendants simply have not met their high
             evidentiary burden in this case. The evidence submitted,
             the three Affidavits stating that the Defendants neither
             signed the Indemnity Agreement, nor authorized Jeremy
             Moses or any other person to sign his or her name, and
             further asserting that the signature on the Indemnity
             Agreement is forged does not even make it more likely
             than not that the Indemnity Agreement was forged.”

      An order denying the motion to vacate entered on August 20, 2019, and

defendants filed a timely notice of appeal.

                                         II

                               Standard of Review

      “The question of personal jurisdiction presents a mixed question[ ] of law and

fact[.]” St. Onge v. USAA Federal Savings Bank, 219 A.3d 1278, 1282 (R.I. 2020)

(internal quotation marks omitted). “[W]hen deciding mixed questions of law and

fact that involve constitutional issues, our review is de novo.” Hawes v. Reilly, 184

A.3d 661, 665 (R.I. 2018) (internal quotation marks omitted); see also St. Onge, 219

A.3d at 1282. Therefore, “[o]ur review of a challenge to in personam jurisdiction is

de novo.” Hawes, 184 A.3d at 665; see also St. Onge, 219 A.3d at 1282; Cerberus

Partners, L.P. v. Gadsby & Hannah, LLP, 836 A.2d 1113, 1117 (R.I. 2003).




                                        -7-
                                          III

                                       Analysis

                                           A

    The Full Faith and Credit Clause & Challenging Personal Jurisdiction

             “The concept of full faith and credit is central to our
             system of jurisprudence. Ours is a union of States, each
             having its own judicial system capable of adjudicating the
             rights and responsibilities of the parties brought before it.
             Given this structure, there is always a risk that two or more
             States will exercise their power over the same case or
             controversy, with the uncertainty, confusion, and delay
             that necessarily accompany relitigation of the same
             issue. * * * Recognizing that this risk of relitigation
             inheres in our federal system, the Framers provided that
             ‘Full Faith and Credit shall be given in each State to the
             public Acts, Records, and judicial Proceedings of every
             other State.’” Underwriters National Assurance Co. v.
             North Carolina Life and Accident and Health Insurance
             Guaranty Association, 455 U.S. 691, 703-04 (1982)
             (quoting U.S. Const. Art. IV, § 1).

The United States Supreme Court “has consistently recognized that, in order to fulfill

this constitutional mandate, the judgment of a state court should have the same

credit, validity, and effect, in every other court of the United States, which it had in

the state where it was pronounced.” Id. at 704 (internal quotation marks omitted).6




6
      In accordance with this principle, Rhode Island has enacted the Uniform
Enforcement of Foreign Judgments Act in chapter 32 of title 9 of the Rhode Island
General Laws. See footnote 3, supra.

                                         -8-
      However, the constitutional Full Faith and Credit principles are not without

limitation. “[A] judgment of a court in one State is conclusive upon the merits in a

court in another State only if the court in the first State had power to pass on the

merits—had jurisdiction, that is, to render the judgment.” Id. (internal quotation

marks omitted). “Consequently, before a court is bound by the judgment rendered

in another State, it may inquire into the jurisdictional basis of the foreign court’s

decree[;] [i]f that court did not have jurisdiction over the subject matter or the

relevant parties, full faith and credit need not be given.” Id. at 705.

      In this case, we address whether or not the New York court that issued the

judgment at issue had personal jurisdiction over defendants. On appeal, defendants

reiterate their contention that New York did not have personal jurisdiction over them

because their signatures on the Indemnity Agreement were forged and they never

authorized such an agreement. They further posit that “[u]nder a claim that the

signatures of the * * * Defendants were unauthorized and forged, the Indemnity

Agreement [at issue] with its consent-to-jurisdiction-in-New-York provision,

cannot, standing alone, support a finding that the New York courts had in personam

jurisdiction over the * * * Defendants.”

      We have stated that “[i]f a defendant fails to appear after having been served

with a complaint filed against him [or her] in another state and a default judgment is

entered, he [or she] may defeat subsequent enforcement in another forum by


                                           -9-
showing that the judgment was issued from a court lacking personal jurisdiction.”

Goetz v. LUVRAJ, LLC, 986 A.2d 1012, 1016 (R.I. 2010) (internal quotation marks

omitted); see Video Products Distributors, Inc. v. Kilsey, 682 A.2d 1381, 1382 (R.I.

1996); see also C & J Leasing Corp. v. Paolino, 721 A.2d 839, 841 (R.I. 1998). “A

default judgment entered by a court which lacks jurisdiction over the person of the

defendant is void * * *.” Precision Etchings & Findings, Inc. v. LGP Gem, Ltd.,

953 F.2d 21, 23 (1st Cir. 1992).           Such is the case because “[p]ersonal

jurisdiction * * * is [a] court’s power to bring a person into its adjudicative

process * * *.” Sidell v. Sidell, 18 A.3d 499, 507 (R.I. 2011) (internal quotation

marks omitted). Thus, it is clear to this Court, after a review of our precedent, that

defendants in the present case properly challenged in Superior Court the personal

jurisdiction of the New York court. However, we have stated that a defendant, in

seeking to overturn a default judgment from another state, bears a “heavy burden”

because “if the jurisdictional challenge fails, then the default becomes as final and

determinative on the merits as a judgment entered after a full trial.” Goetz, 986 A.2d

at 1016; see also Hawes, 184 A.3d at 666.7




7
      The defendants posit on appeal that the hearing justice failed to adhere to this
Court’s precedent in Hawes v. Reilly, 184 A.3d 661 (R.I. 2018). In our considered
judgment, the hearing justice properly applied that precedent.


                                        - 10 -
      Of importance in this case is the fact that, “because the notion of personal

jurisdiction represents a restriction on judicial power * * * as a matter of individual

liberty[,] it can, like other such rights, be waived.” Sidell, 18 A.3d at 507 (internal

quotation marks omitted). “A party may waive his or her right to a personal-

jurisdiction challenge by entering into a contract that contains a forum selection

clause.” Id. (internal quotation marks omitted).

      The Indemnity Agreement in the instant case contains a forum selection

clause, which, if valid, declares the intent of defendants to waive any contention as

to New York not having personal jurisdiction. Thus, we, like the hearing justice,

must look to whether or not sufficient evidence has been presented to successfully

challenge the validity of the signatures on the Indemnity Agreement. In so doing,

we must determine which state’s law to apply.

      The defendants posit that the hearing justice “erroneously premised [her]

ruling on New York law regarding challenges to forged documents, as if the New

York court already had personal jurisdiction * * *.”8        (Emphasis in original.)

However, this Court has stated on numerous occasions that, in determining whether


8
       We note that, at oral argument before this Court, counsel for defendants
contended that the issue as to what evidence is necessary to prove a forgery is a
procedural issue, rather than a substantive issue, and that, therefore, we should apply
Rhode Island law. No such contention appears in defendants’ memorandum or
supplemental memorandum filed pursuant to Rule 12A. Accordingly, it is waived.
See, e.g., Wilkinson v. State Crime Laboratory Commission, 788 A.2d 1129, 1131
n.1 (R.I. 2002).

                                        - 11 -
or not a court in another state had personal jurisdiction over the parties, we look to

that state’s law.   See Goetz, 986 A.2d at 1017 (“In determining whether the

Minnesota District Court appropriately exercised jurisdiction in this case, we look

to Minnesota law.”); see also Hawes, 184 A.3d at 669; Video Products Distributors,

Inc., 682 A.2d at 1383. Thus, in the instant case, where we are concerned with

whether or not New York had personal jurisdiction over defendants by virtue of the

forum selection clause, we, just as did the hearing justice, must apply New York law

in addressing the forgery argument presented by defendants.

                                          B

                     New York Law with Respect to Forgery

      In New York, forum selection clauses “are prima facie valid and enforceable

unless shown by the resisting party to be unreasonable * * *.” Brooke Group Ltd. v.

JCH Syndicate 488, 663 N.E.2d 635, 637 (N.Y. 1996). They are deemed valid and

enforceable because “they provide certainty and predictability in the resolution of

disputes * * *.” Id. at 638. Accordingly, New York law provides as follows:

             “[Forum selection clauses will not be] set aside unless a
             party demonstrates that the enforcement of such would be
             unreasonable and unjust or that the clause is invalid
             because of fraud or overreaching, such that a trial in the
             contractual forum would be so gravely difficult and
             inconvenient that the challenging party would, for all
             practical purposes, be deprived of his or her day in
             court * * *.” Sterling National Bank v. Eastern Shipping
             Worldwide, Inc., 826 N.Y.S.2d 235, 237 (N.Y. App. Div.
             2006) (internal quotation marks omitted).

                                        - 12 -
      What is more, “[a] certificate of acknowledgement attached to an instrument

such as a deed or a mortgage raises the presumption of due execution, which

presumption * * * can be rebutted only after being weighed against any evidence

adduced to show that the subject instrument was not duly executed * * *.”

Kanterakis v. Minos Realty I, LLC, 55 N.Y.S.3d 452, 454 (N.Y. App. Div. 2017)

(internal quotation marks omitted). “[A] certificate of acknowledgment should not

be overthrown upon evidence of a doubtful character, such as the unsupported

testimony of interested witnesses, nor upon a bare preponderance of evidence, but

only on proof so clear and convincing so as to amount to a moral certainty * * *.”

Id. (emphasis added) (internal quotation marks omitted); see Albany County Savings

Bank v. McCarty, 43 N.E. 427, 430 (N.Y. 1896); see also Osborne v. Zornberg, 792

N.Y.S.2d 183, 184 (N.Y. App. Div. 2005) (“[The] unsupported testimony of an

interested witness is insufficient to rebut the presumption of due execution of [a]

deed * * *.”).

      In Banco Popular North America v. Victory Taxi Management, Inc., 806

N.E.2d 488 (N.Y. 2004), one of the parties, in opposing a motion for summary

judgment, contested the authenticity of her signature on retail installment contracts.

Banco Popular North America, 806 N.E.2d at 489. New York’s highest court, the

Court of Appeals, held that “[s]omething more than a bald assertion of forgery is

required to create an issue of fact contesting the authenticity of a signature.” Id. at

                                        - 13 -
490. It held that the affidavit of the party claiming forgery was not sufficient alone

to raise an issue of fact for trial. Id. In the course of its decision, the Court of

Appeals also looked to the prelitigation conduct of the party claiming forgery in

order to determine it if was “consistent with a denial of genuineness.” Id.

      It is abundantly clear to this Court, after reviewing the record before us as well

as the applicable New York law, that, as the hearing justice held, defendants did not

meet their burden of rebutting the presumption of due execution which attached to

their signatures on the Indemnity Agreement, each of which signatures was followed

by an acknowledgment as well as the signature of a notary. The only evidence

defendants presented to support their claims of forgery consisted of their own

affidavits. That is merely “a bald assertion of forgery” unsupported by any evidence

from a disinterested party. Id. at 490. The defendants did not present an affidavit

from the notary who notarized defendants’ signatures on the Indemnity Agreement.

Also, although it is not necessarily required, it is notable that they did not provide

an affidavit of a handwriting expert. As such, the evidence of forgery presented by

defendants does not even approach the demanding criterion of “proof so clear and

convincing so as to amount to a moral certainty * * *.” Kanterakis, 55 N.Y.S.3d at

454 (internal quotation marks omitted).

      We note as well that the evidence presented by Aspen with respect to

defendant’s prelitigation conduct tends to suggest that any evidence of forgery is of


                                        - 14 -
doubtful character. See id.; see also Banco Popular North America, 806 N.E.2d at

490. As an attachment to its memorandum in opposition to the motion to vacate in

Superior Court, Aspen provided a number of affidavits. One such affidavit was from

Richard L. Gemma, Esq., Aspen’s Rhode Island attorney, attesting to various email

exchanges he came across in the business records produced by HMC in the course

of discovery; those emails illustrate that Lawrence was a party to many of the

negotiations surrounding HMC’s agreement with Aspen and the Indemnity

Agreement. Additionally, Aspen provided an affidavit from its New York counsel,

Evan E. Richards, Esq., in which he stated that he had “extensive written and

telephone communications” with Lawrence and Jeremy during the pendency of the

New York litigation. He also referenced a particular forty-two minute conference

call with Lawrence and Jeremy during the pendency of the New York litigation.

Attorney Richards then went on to state that “not once” during that phone call, or in

the extensive email exchanges, did Lawrence “assert, claim, or even allude to his

signature on the Indemnity Agreement being a forgery.” Thus, the prelitigation

conduct of Lawrence constituted further evidence rendering defendants’ affidavits

claiming forgery to be dubious at best.

      Accordingly, applying the well-established tenets of New York law, it is clear

to this Court that defendants failed to meet their burden of rebutting the presumption




                                          - 15 -
of due execution which accompanies the acknowledgments and notarial signatures

on the Indemnity Agreement.9

                                          C

                   Defendants’ Other Contentions on Appeal

      The defendants contend that the hearing justice’s decision “turns in personam

jurisdiction on its head” because it concludes that “Rhode Island citizens who are

summoned to a New York court based on an agreement containing the Rhode

Islanders’ forged signatures could only contest the New York court’s assertion of in

personam jurisdiction over them in the New York courts.” (Emphasis in original.)

They further aver that the “trial court here never examined the issue of whether New

York had personal jurisdiction over the * * * Defendants in the first instance * * *.”

      These arguments are not even remotely well-founded. It is absolutely clear

from the record in this case that defendants were given the opportunity in the

Superior Court to contest whether or not the New York court at issue had personal

jurisdiction over them. The hearing justice specifically stated in her decision that

she was deciding the issue of whether or not New York had personal jurisdiction



9
       Given our conclusion with respect to defendants’ burden in this case as it
pertains to the forum selection clause, we need not address whether or not defendants
had sufficient minimum contacts with New York for a New York court to exercise
personal jurisdiction over them separate and apart from what is specified in the
forum selection clause. See generally International Shoe Co. v. State of Washington,
Office of Unemployment Compensation and Placement, 326 U.S. 310 (1945).

                                        - 16 -
over defendants. The defendants simply failed to meet their burden with respect to

the allegedly forged signatures. Accordingly, it is fundamentally and distressingly

inaccurate for defendants to assert that they were never given an opportunity to

challenge the personal jurisdiction of the New York court.

      Additionally, in making their arguments on appeal, defendants rely heavily on

Oxendine v. SLM Capital Corp., 915 A.2d 1030 (Md. Ct. Spec. App. 2007), a

decision by an intermediate appellate court of a foreign jurisdiction which they

contend is directly on point. We do not agree.

      In Oxendine, suit was filed against the Oxendines in New York; and, after

they did not appear, a default judgment was entered against them. Oxendine, 915

A.2d at 1032. When that foreign judgment was recorded in Maryland, the Oxendines

moved to vacate the judgment on the ground that New York’s jurisdiction was based

on a document that was a forgery. Id. at 1033. However, it is at that juncture that

the similarities between that case and the instant case end. In Oxendine, the

Maryland Circuit Court for Prince George’s County held that “the issue of personal

jurisdiction was no longer open to question because the Oxendines had waived their

opportunity to be heard on that issue in New York.” Id. The Court of Special

Appeals of Maryland held, on appeal, that the Circuit Court had erred because “in a

suit to enforce a foreign judgment in Maryland, the personal jurisdiction of the court

which rendered it is open to judicial inquiry unless fully litigated by the challenging


                                        - 17 -
party in the foreign court.” Id. at 1037 (internal quotation marks omitted). Thus,

the Oxendines could contest, in Maryland, the personal jurisdiction of the New York

court. Id.

      The issue in Oxendine was whether or not the Circuit Court properly denied

the Oxendines the opportunity to challenge in Maryland the personal jurisdiction of

the New York court. The Court of Special Appeals concluded that that denial was

not proper. In stark contrast, in the case before us, defendants were never denied the

opportunity to contest, in Rhode Island, the personal jurisdiction of the New York

court at issue. They were given every opportunity to do so, but they failed to meet

their burden of proving that their signatures on the Indemnity Agreement (which

included a forum selection clause) were forgeries. Thus, Oxendine is not even

remotely on point with this case.

      In conclusion, in our judgment, the defendants failed, under New York law,

to meet their burden of proof with respect to the allegedly forged signatures on the

Indemnity Agreement; therefore, the forum selection clause in the Indemnity

Agreement is valid.     Accordingly, the New York court at issue had personal

jurisdiction over the defendants by virtue of the forum selection clause.




                                        - 18 -
                                       IV

                                    Conclusion

      Accordingly, we affirm the order of the Superior Court. We remand the

record to that tribunal.



Justice Long did not participate.




                                      - 19 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Aspen American Insurance Company v. East Coast
Title of Case
                                     Precast & Rigging LLC et al.
                                     No. 2019-379-Appeal.
Case Number
                                     (PC 19-5588)

Date Opinion Filed                   June 2, 2021


Justices                             Suttell, C.J., Goldberg, Robinson, and Lynch Prata, JJ.


Written By                           Associate Justice William P. Robinson III


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa A. Long

                                     For Plaintiff:

                                     Richard L. Gemma, Esq.
Attorney(s) on Appeal                For Defendants:

                                     Michael T. Eskey, Esq.
                                     Jennifer L. Sylvia, Esq.




SU-CMS-02A (revised June 2020)